Exhibit 10.1

FOURTH AMENDMENT TO THIRD AMENDED

AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of June 20, 2007 (this “Amendment”), is by and among SWITCH & DATA HOLDINGS,
INC., a Delaware corporation (the “Borrower”), the financial institutions from
time to time party to the Credit Agreement referred to below as Lenders,
DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (hereinafter, in such
capacity, the “Administrative Agent”) for itself and the Lenders, CANADIAN
IMPERIAL BANK OF COMMERCE and ROYAL BANK OF CANADA, as co-documentation agents
(the “Co-Documentation Agents”), and CIT LENDING SERVICES CORPORATION and BNP
PARIBAS, as co-syndication agents (the “Co-Syndication Agents”), amending
certain provisions of the Third Amended and Restated Credit Agreement, dated as
of October 13, 2005 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Credit Agreement”), among the Borrower,
the financial institutions party thereto from time to time as lenders (each
individually a “Lender” and, collectively, the “Lenders”), the Administrative
Agent, the Co-Syndication Agents and the Co-Documentation Agents. Terms used but
not defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

RECITALS

WHEREAS, the parties hereto have agreed to amend the Credit Agreement as set
forth below,

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

§1. Amendment to the Credit Agreement. The Credit Agreement shall be amended by
adding the following paragraph to the end of Section 9.6.

“If any Lender (a “Non-Consenting Lender”) has failed to consent to a proposed
amendment, waiver, discharge or termination, which pursuant to the terms of
Section 9.6 requires the consent of all of the Lenders affected and with respect
to which the Required Lenders shall have granted their consent, then provided no
Default or Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent), at its own cost and
expense, to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and Commitments to one or more assignees reasonably
acceptable to the Administrative Agent, provided that such Non-Consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, its Letter of Credit Obligations, accrued interest thereon, accrued
fees and all other Obligations payable to it hereunder and under the other Loan
Documents (including any amounts under Section 2.6) from the assignee (to the
extent of such outstanding principal, Letter of Credit Obligations and accrued
interest and fees) or the Borrower (in the case of all other amounts), in each
case, concurrently with such assignment. In connection with any such assignment,
the Borrower, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.1 (except that such
Non-Consenting Lender shall not be obligated to pay any processing and
recordation fee required pursuant thereto).”



--------------------------------------------------------------------------------

§2. Conditions Precedent. This Amendment shall become effective upon the
satisfaction of each of the following conditions precedent:

(a) Each of the Borrower, the Required Lenders and the Administrative Agent
shall have duly executed and delivered a counterpart signature page to this
Amendment to the Administrative Agent;

(b) Each of the Guarantors shall have duly executed and delivered a counterpart
signature page to the Ratification of Guaranty attached to this Amendment to the
Administrative Agent; and

(c) The Borrower shall have paid all unpaid fees and expenses of the
Administrative Agent’s counsel, Bingham McCutchen LLP, to the extent that copies
of invoices for such fees and expenses have been delivered to the Borrower.

§3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. The representations and warranties of the
Borrower contained in the Credit Agreement and the other Loan Documents were
true and correct in all material respects as of the date when made and continue
to be true and correct in all material respects on the date hereof, except to
the extent of changes resulting from transactions or events contemplated by the
Credit Agreement and the other Loan Documents or to the extent that such
representations and warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended hereby, the Credit Agreement
and the other Loan Documents, and all documents, instruments and agreements
related thereto, are hereby ratified and confirmed in all respects and shall
continue in full force and effect. The Credit Agreement shall, together with
this Amendment, be read and construed as a single agreement. All references to
the Credit Agreement in the Credit Agreement, the Loan Documents or any related
agreement or instrument shall hereafter refer to the Credit Agreement as amended
hereby.

(c) Authority, Etc. The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of all of its agreements and obligations
under the Credit Agreement as amended hereby and the other Loan Documents are
within the corporate authority of the Borrower and have been duly authorized by
all necessary corporate action on the part of the Borrower.

(d) Enforceability of Obligations. This Amendment, the Credit Agreement as
amended hereby and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of, creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

-2-



--------------------------------------------------------------------------------

(e) No Default. No Potential Event of Default or Event of Default has occurred
and is continuing, and no Potential Event of Default or Event of Default will
exist after execution and delivery of this Amendment.

§4. Ratification of Existing Agreements. The Borrower agrees that the
Obligations are, except as otherwise expressly modified in this Amendment upon
the terms set forth herein, ratified and confirmed in all respects. In addition,
by the execution of this Amendment, the Borrower represents and warrants that no
counterclaim, right of set-off or defense of any kind exists or is outstanding
with respect to such Obligations.

§5. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall
(a) be construed to imply a willingness on the part of the Administrative Agent
or the Lenders to grant any similar or other future amendment of any of the
terms and conditions of the Credit Agreement or the other Loan Documents or
(b) in any way prejudice, impair or effect any rights or remedies of the
Administrative Agent or the Lenders under the Credit Agreement or the other Loan
Documents.

§6. Release. In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, the Borrower acknowledges and agrees that: (i) the
Borrower does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of their respective directors, officers, employees
or agent); (ii) the Borrower does not have any offset right, counterclaim, right
of recoupment or any defense of any kind against the Borrower’s obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and
(iii) each of the Administrative Agent and the Lenders has heretofore properly
performed and satisfied in a timely manner all of its obligations to the
Borrower. The Borrower wishes to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any of the Administrative Agent’s and the Lenders’
rights, interests, contracts, collateral security or remedies. Therefore, the
Borrower unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent or any Lender to the Borrower, except the obligations to be
performed by the Administrative Agent or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (B) all claims, offsets, causes of action, right of recoupment,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which the Borrower might otherwise have
against the Administrative Agent, any Lender or any of their respective
directors, officers, employees or agents, in either case (A) or (B), on account
of any past or presently existing condition, act, omission, event, contract,
liability, obligation, indebtedness, claim, cause of action, defense,
circumstance or matter of any kind.

§7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument. In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

 

-3-



--------------------------------------------------------------------------------

§8. Expenses. Pursuant to §9.2 of the Credit Agreement, all costs and expenses
incurred or sustained by the Administrative Agent in connection with this
Amendment, including the fees and disbursements of legal counsel for the
Administrative Agent in producing, reproducing and negotiating the Amendment,
will be for the account of the Borrower whether or not the transactions
contemplated by this Amendment are consummated.

§9. Governing Law; Entire Agreement. THIS AMENDMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CHOICE OF LAWS AND CONFLICTS OF LAWS PRINCIPLES (OTHER
THAN SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK). The captions in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof. This
Amendment shall be a “Loan Document” under and as defined in the Credit
Agreement.

§10. Consent to Jurisdiction and Service of Process. All judicial proceedings
brought against any party hereto arising out of or relating to this Amendment or
any other Loan Document, or any obligations thereunder, may be brought in any
state or federal court of competent jurisdiction in the State, County and City
of New York. By executing and delivering this Amendment, each party irrevocably:

(i) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(ii) waives any defense of forum non conveniens;

(iii) agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
its address provided in accordance with Section 9.8 of the Credit Agreement or
an Assignment Agreement;

(iv) with respect to the Borrower, agrees that service as provided in clause
(iii) above is sufficient to confer personal jurisdiction over the Borrower in
any such proceeding in any such court, and otherwise constitutes effective and
binding service in every respect;

(v) with respect to the Borrower, agrees that Lenders retain the right to serve
process in any other manner permitted by law or to bring proceedings against the
Borrower in the courts of any other jurisdiction; and

(vi) agrees that the provisions of this Section 10 relating to jurisdiction and
venue shall be binding and enforceable to the fullest extent permissible under
New York General Obligations Law Section 5-1402 or otherwise.

§11. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS

 

-4-



--------------------------------------------------------------------------------

BEING ESTABLISHED. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. Each party
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on this waiver in entering
into this Amendment, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 12 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE UNDER THE CREDIT
AGREEMENT. In the event of litigation, this Amendment may be filed as a written
consent to a trial by the court.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

Borrower:

SWITCH & DATA HOLDINGS, INC.

By:  

/s/ Keith Olsen

Name:   Keith Olsen Title:   President

 



--------------------------------------------------------------------------------

Administrative Agent and Lender:

DEUTSCHE BANK AG NEW YORK BRANCH

By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Director By:  

/s/ Yvonne Tilden

Name:   Yvonne Tilden Title:   Vice President

 



--------------------------------------------------------------------------------

Co-Syndication Agent and Lender:

BNP PARIBAS

By:

 

/s/ Ola Anderssen

Name:

  Ola Anderssen

Title:

  Director

By:

 

/s/ Gregg Bonardi

Name:

  Gregg Bonardi

Title:

  Director



--------------------------------------------------------------------------------

Co-Syndication Agent and Lender:

CIT LENDING SERVICES CORPORATION

By:

 

/s/ Joseph Junda

Name:

  Joseph Junda

Title:

  Vice President



--------------------------------------------------------------------------------

Co-Documentation Agent and Lender:

CANADIAN IMPERIAL BANK OF COMMERCE By:  

/s/ Gerald Girardi

Name:   Gerald Girardi Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

Lenders:

GSCP (NJ), L.P., on behalf of each of the following funds, in its capacity as
Collateral Manager:

GSC PARTNERS CDO FUND II, LIMITED

GSC PARTNERS CDO FUND IV, LIMITED

GSC PARTNERS CDO FUND VII, LIMITED

By:

 

/s/ Seth Katzenstein

Name:

  Seth Katzenstein

Title:

  Authorized Signatory

GSC Investment Corp.

By:

  GSCP (NJ), L.P., as Investment Advisor

By:

 

/s/ Seth Katzenstein

Name:

  Seth Katzenstein

Title:

  Authorized Signatory

 



--------------------------------------------------------------------------------

Lenders:

   

TRS THEBE LLC

By:

  Deutsche Bank Trust Company Americas, Its Sole Member  

By:

  DB Services New Jersey, Inc.     By:  

/s/ Alice L. Wegner

    Name:   Alice L. Wagner     Title:   Vice President     By:  

/s/ Angeline Quintana

    Name:   Angeline Quintana     Title:   Assistant Vice President

 



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower’s execution thereof; (b) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (c) acknowledge and confirm that the liens
and security interests granted pursuant to the Loan Documents are and continue
to be valid and perfected first priority liens and security interests (subject
only to Permitted Liens) that secure all of the Obligations on and after the
date hereof; (d) acknowledges and agrees that such Guarantor does not have any
claim or cause of action against the Administrative Agent or any Lender (or any
of its respective directors, officers, employees or agents); and
(e) acknowledges, affirms and agrees that such Guarantor does not have any
defense, claim, cause of action, counterclaim, offset or right of recoupment of
any kind or nature against any of their respective obligations, indebtedness or
liabilities to the Administrative Agent or any Lender.

 

Guarantors:

SWITCH & DATA FACILITIES COMPANY, INC.

By:

 

/s/ Keith Olsen

  Keith Olsen   President and Chief Executive Officer SWITCH AND DATA
ENTERPRISES, INC. SWITCH AND DATA MANAGEMENT COMPANY LLC SWITCH AND DATA
OPERATING COMPANY LLC SWITCH & DATA FACILITIES COMPANY LLC SWITCH AND DATA
COMMUNICATIONS LLC SWITCH AND DATA FL SEVEN LLC SWITCH AND DATA IL FIVE LLC SDOC
ACQUISITION, INC. (formerly known as Telx Acquisition, Inc.) SWITCH AND DATA,
INC.

By:

 

/s/ Keith Olsen

  Keith Olsen   President



--------------------------------------------------------------------------------

Guarantors:

SWITCH AND DATA CA NINE LLC

SWITCH AND DATA GA THREE LLC

SWITCH AND DATA IL FOUR LLC

SWITCH AND DATA NY FOUR LLC

SWITCH AND DATA NY FIVE LLC

SWITCH & DATA/NY FACILITIES COMPANY LLC SWITCH AND DATA PA THREE LLC SWITCH AND
DATA PA FOUR LLC SWITCH AND DATA DALLAS HOLDINGS I LLC SWITCH AND DATA DALLAS
HOLDINGS II LLC SWITCH AND DATA VA FOUR LLC SWITCH AND DATA WA THREE LLC

By:

  Switch and Data Operating Company LLC, as Manager

By:

 

/s/ Keith Olsen

  Keith Olsen   President



--------------------------------------------------------------------------------

Guarantors:

SWITCH & DATA AZ ONE LLC

SWITCH & DATA CA ONE LLC

SWITCH & DATA CA TWO LLC

SWITCH & DATA CO ONE LLC

SWITCH & DATA FL ONE LLC

SWITCH & DATA FL TWO LLC

SWITCH & DATA FL FOUR LLC

SWITCH & DATA GA ONE LLC

SWITCH & DATA IL ONE LLC

SWITCH & DATA IN ONE LLC

SWITCH & DATA LA ONE LLC

SWITCH & DATA MA ONE LLC

SWITCH & DATA MI ONE LLC

SWITCH & DATA MO ONE LLC

SWITCH & DATA MO TWO LLC

SWITCH & DATA NY ONE LLC

SWITCH & DATA OH ONE LLC

SWITCH & DATA PA TWO LLC

SWITCH & DATA TN TWO LLC

SWITCH & DATA TX ONE LLC

SWITCH & DATA VA ONE LLC

SWITCH & DATA VA TWO LLC

SWITCH & DATA WA ONE LLC

By:

  Switch & Data Facilities Company LLC, as Manager

By:

 

/s/ Keith Olsen

  Keith Olsen   President

SWITCH AND DATA TX FIVE LP

By:

  Switch and Data Dallas Holdings I LLC, as General Partner

By:

  Switch and Data Operating Company LLC, as Manager

By:

 

/s/ Keith Olsen

  Keith Olsen   President